Citation Nr: 0333023	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.

2.  Entitlement to an initial evaluation in excess of 10 
percent for flatfoot deformity of both feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
the veteran's bilateral flatfoot disorder and assigned a 10 
percent evaluation effective June 25, 2001.  The rating 
decision also denied service connection for athlete's foot.  
The veteran, who had active service from April 1965 to March 
1967, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

The issue of entitlement to an increased evaluation for 
flatfoot will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A skin disorder of the feet was not manifested during 
service, and has not been shown to be causally or 
etiologically related to service.

CONCLUSION OF LAW

A skin disorder of the feet was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reason his claim was denied.  In addition, the RO 
sent a letter in September 2001 to the veteran that 
specifically informed the veteran of the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, and the veteran was afforded a VA examination 
that addressed his skin disorder of the feet.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  In this case, the September 2001 letter requested 
a response in 60 days.  However, the letter also stated the 
veteran had one year to submit evidence, and more than one 
year has passed since that notification was provided.  
Moreover, in a letter dated January 2003, the RO informed the 
veteran that he had an additional 90 days to submit evidence.  
The veteran's representative also stated in VA Form 646 dated 
December 2002 that the veteran had no further argument to 
make, and in a Hearing Memorandum dated April 2003, the 
representative requested expeditious consideration and action 
on this claim.  Under the foregoing circumstances, the Board 
considers the duty to notify have been met.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the case is ready for appellate review.  
  
Background and Evidence

Service records show that the veteran served from April 1965 
to March 1967.

Service medical records are negative for complaints, 
diagnosis, or treatment of a skin disorder of the feet.

The December 2001 VA examination indicated that there was no 
rash on the skin of the veteran's feet.  The veteran told the 
VA examiner that he had recurrent episodes of athlete's foot 
during the hot summer months, but that the rashes were 
resolved recently.  The veteran was diagnosed with pes 
planus, painful callous formation of bilateral feet, and 
degenerative joint disease.

In VA Form 9 dated November 2002, the veteran related that he 
did not say his rashes were resolved and that his feet still 
break out.  He further noted that he had difficulty 
understanding the VA examiner and that there may have been a 
communication problem.

Law and Analysis

The veteran contends that he is entitled to service 
connection for a skin disorder of the feet.  Service-
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran has not established service connection for a skin 
disorder of the feet.  Service medical records do not show 
any complaint, diagnosis, or treatment of a skin disorder of 
the feet.  Nor does the evidence indicate that there has 
there been any treatment for such a disorder.  In fact, the 
evidence of record does not even show a current diagnosis of 
a skin disorder of the feet.  Thus, there has been no 
evidence establishing symptomatology in service, a continuity 
of symptoms, or a currently diagnosed disorder.  The only 
evidence contained in the claims file is the veteran's 
statements that he has had athlete's foot.  In the absence of 
competent medical evidence of the claimed disability, there 
is no basis on which to establish service connection. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, the record fails to demonstrate that the veteran 
currently has a skin disorder of the feet.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a skin disorder of 
the feet.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder of the feet is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has athlete's foot that is related to service, 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for a skin disorder of the feet is denied.


REMAND

With respect to the claim for a higher initial evaluation for 
flatfoot, the Board finds that additional development is 
needed in this case before proceeding with appellate review 
for the reasons set forth below.

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim for a higher initial evaluation for his 
service-connected flatfoot deformity of both feet.  In this 
regard, the record contains a letter dated September 2001, 
which discusses these VCAA provisions, including the RO's 
duty to assist the veteran in obtaining evidence.  However, 
the letter notified the veteran as to what evidence is needed 
to establish service connection rather than what evidence is 
necessary for entitlement to a higher initial evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

In addition, the Board notes that the December 2001 VA 
examination did not address the criteria needed to establish 
a higher initial evaluation, such as objective evidence of 
marked deformity and pain on manipulation and use 
accentuated.  Nor did the VA examiner offer an opinion as to 
the severity of the veteran's disability.  Therefore, the 
Board is of the opinion that another VA examination and 
medical opinion are necessary for the purpose of determining 
the severity of the veteran's flatfoot.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim for an initial 
higher evaluation for his service-
connected flatfoot deformity of both 
feet and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

2.  The veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his flatfoot.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and comment on whether 
there is any objective evidence of 
marked deformity, pain on manipulation 
and use accentuated, swelling on use, 
and characteristic callosities.  The 
examiner should also address whether 
there is marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, and marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, which is not improved 
by orthopedic shoes or appliances.  A 
clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. 
§ 4.1 (2003), copies of all pertinent 
records in the veteran's claims file, 
or in the alternative, the claims file, 
must be made available to the examiner 
for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



